ADKINS, Justice.
Aubrey Dennis Adams seeks a stay of execution on the grounds that he is incompetent to be executed. A panel of three psychiatrists has been appointed by the governor under the authority of section 922.07, Florida Statutes (1985). We have jurisdiction. Art. V, § 3(b)(1), Fla. Const.
Petitioner challenges the statutory procedure authorizing a non-adversarial executive determination of competency to be executed as violative of due process. We have considered and rejected such attacks on the validity of 922.07. Goode v. Wainwright, 448 So.2d 999 (Fla.1984); Alvord v. State, 459 So.2d 316 (Fla.1984). See also Solesbee v. Balkcom, 339 U.S. 9, 70 S.Ct. 457, 94 L.Ed. 604 (1950); Caritativo v. California, 357 U.S. 549, 78 S.Ct. 1263, 2 L.Ed.2d 1531 (1958). We therefore deny the requested stay of execution.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.
BARKETT, J., dissents with an opinion.